Title: From David Humphreys to Jonathan Hobby, 7 February 1783
From: Humphreys, David
To: Hobby, Jonathan


                        
                            Sir
                            Head Quarters Newburgh 7 February 1783
                        
                        As the Court of Enquiry upon a reversal of their Proceedings are still of opinion that the Negro man claimed
                            by you is legally holden to serve the term he is inlisted for, & that your only remedy is against the State—The
                            Commmander in Chief does not think himself authorized to discharge the Sd Negro, unless another Man is obtained by the
                            State, or otherwise to serve in his room. I am Sir With great respect Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    